DETAILED ACTION

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Glandorf et al (US 2007/0025928 A1).
Glandorf taught [title] oral care compositions comprising a first and a second dentifrice composition generally comprised of polymers [0039], surfactants (a taught surfactant was cocamidopropyl betaine, [0076]) and sugar alcohols (xylitol was taught at [0075]). Example 1 disclosed a first composition (5a) comprising a polymer (e.g., 6 % polyethylene glycol (PEG), 0.5 % hydroxyethyl cellulose (HEC)), a surfactant (e.g., 7.5 % sodium lauryl sulfate (SLS)) and a sugar alcohol (e.g., sorbitol). The second composition (5b) comprised an abrasive (e.g., silica).
At ¶ [0039], equivalent polymers were taught as PEG, polysaccharides (e.g., HEC is a polysaccharide) and polyvinyl alcohol (PVA). PVA reads on a web-forming material.
Claim 1 is rendered prima facie obvious over the teachings of Glandorf, because it is prima facie obvious to combine prior art elements according to known methods, in order to yield predictable results. In the instant case, all the claimed elements (e.g., web-forming material, surfactant, sugar alcohol and abrasive) were known in the prior art (Glandorf), and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions (e.g., Glandorf taught PVA as a polymer [0039], cocamidopropyl betaine as a surfactant [0076] and xylitol as a humectant [0075]). The combination yielded nothing more than predictable results (e.g., an oral care composition) to one of ordinary skill in the art. MPEP 2143.A.
The instant claim 1 recites 1-25 % web-forming material; 0.01-20 % surfactant.
The instant claim 3 recites 0.01-20 % surfactant.
The instant claim 5 recites 0.01-50 % sugar alcohol.
Glandorf generally taught polymers, including PVA (reads on web-forming material). Example 1 taught a total 6.5 % polymer (e.g., 6 % PEG, 0.5 % HEC), 7.5 % surfactant (e.g., 7.5 % SLS) and sorbitol (both sorbitol and xylitol were taught as humectants at 0-70 % [0075]). The second composition (5b) comprised an abrasive (e.g., silica).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Glandorf reads on claims 1, 3, 5-8 and 15-17.
Claims 4 and 10-11 are rendered prima facie obvious because Glandorf taught [abstract] stannous fluoride, and zinc ion sources.
Claim 9 is rendered prima facie obvious because Glandorf taught [0021] dual phase compositions dispensed side-by-side, where the compositions may be intermixed once dispensed [0082].
Claims 12 and 14 are rendered prima facie obvious because Glandorf taught [Example 1, composition 5b] zinc lactate in the same phase (second composition) as the abrasive (silica).
Claim 13 is rendered prima facie obvious because Glandorf taught [Example 1, composition 5a] stannous chloride in the same phase (first composition) as the polymers (PEG, HEC).
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
Applicant argued that Glandorf does not disclose a “unit-dose” oral care composition as independently recited.
The Examiner disagrees. The Applicant' s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “unit-dose dentifrice composition” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation, and is of no significance to claim construction. See MPEP § 2111.02. 
Nevertheless, Glandorf taught [0021, 0082] a dispenser, as a tube, pump, or any container suitable for dispensing toothpaste, where the dispenser will deliver approximately equal amounts of the dentifrice through an opening. As disclosed by the Applicant (see Applicant’s remarks, dated 07/21/2022), a “unit-dose” (1) is an amount administered to a patient or consumer in a single use; (2) can be sized to deliver the correct amount or ratio of ingredients. As such, the “approximately equal amounts” of Glandorf reads on the Applicant’s “unit-dose.”

Applicant argued that Glandorf’s PVA is a part of a copolymer with a phosphate- or phosphonate-containing monomer or polymer, which does not equate to a fibrous composition.
The Examiner disagrees. The instant claim 1 recites that the fibrous composition comprises a web-forming material, a surfactant and a sugar alcohol. The originally filed disclosure [claims 15-16] states that the web-forming material comprises polyvinyl alcohol. Glandorf taught a composition comprising polyvinyl alcohol, a surfactant and a sugar alcohol, which reads on the claimed “fibrous composition”. In the instant case, Glandorf is not considered patentably distinct from the instant claims. Furthermore, nothing in the claimed invention excludes Glandorf’s disclosure.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,821,056 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (foaming oral care compositions) recited in the claims of the issued patent falls within the genus (dentifrice compositions) recited in the claims of the instant application, and thus read on the instant claims.

Claims 1 and 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,835,455 B2, in view of Glandorf et al (US 2007/0025928 A1).
Claims 1 and 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,932,996 B2, in view of Glandorf et al (US 2007/0025928 A1).
Claims 1 and 3-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/201,023, in view of Glandorf et al (US 2007/0025928 A1). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued and copending claims recite all of the features instantly recited for the dentifrice except for a second (nonfibrous) composition comprising an abrasive. The instant claims require a second composition comprising an abrasive, and such a limitation is not recited by the issued and copending claims.
Glandorf taught [Example 1] a first composition (5a) comprising a polymer (e.g., 6 % PEG, 0.5 % HEC), a surfactant (e.g., 7.5 % SLS) and a sugar alcohol (e.g., sorbitol). The second composition (5b) comprised an abrasive (e.g., silica). The [0021] dual phase compositions were dispensed side-by-side, and intermixed once dispensed [0082].
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated Glandorf’s teachings within the issued and copending formulations. The ordinarily skilled artisan would have been motivated to form dual compositions dispensed side-by-side, and intermixed once dispensed, as taught by Glandorf.

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.
Applicant will consider filing a terminal disclaimer, if necessary, upon the indication of allowable subject matter.
The Examiner responds that allowable subject matter has not been identified in the present application. No claims are allowed; the obviousness-type nonstatutory double patenting rejections are maintained; terminal disclaimers are still necessary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612